6:19-cv-01567-JD     Date Filed 07/15/21     Entry Number 173-2        Page 1 of 4




          Rogers et al. v. U.S. Dept. of Health and Human Servs., et al.
                        Civil Action No. 6:19-cv-1567-JD




          Exhibit B
        to Governor Henry McMaster’s and Director Michael Leach’s
                   Motion for Judgment on the Pleadings



                   Executive Order No. 2018-12 (Mar. 13, 2018)
6:19-cv-01567-JD   Date Filed 07/15/21   Entry Number 173-2   Page 2 of 4
6:19-cv-01567-JD   Date Filed 07/15/21   Entry Number 173-2   Page 3 of 4
6:19-cv-01567-JD   Date Filed 07/15/21   Entry Number 173-2   Page 4 of 4
